 



 

 

Xi’an Zhonghong New Energy Technology Co., Ltd.

 

Boxing County Chengli Gas Supply Co., Ltd.

 

Project Cooperation Agreement

 

July 2013

 

 

 

 



 

 

Cooperation Agreement

 

Coke Dry Quenching (CDQ) and CDQ Waste Heat Power Generation Project

 

Party A: Xi’an Zhonghong New Energy Technology Co., Ltd.

Legal Representative: Ku Guohua

 

Xi’an Zhonghong New Energy Technology Co., Ltd. is a subsidiary of Xi’an TCH
Energy Technology Co. and is also the third tire subsidiary of China Recycling
Energy Corporation, and it engages in the project operations in China. China
Recycling Energy Corporation (the "Company") is a NASDAQ listing company. Its
stock trading symbol is CREG and is a leading industrial waste-to-energy
solution provider in China. The Company is the first in the recycling energy
industry with the most completed projects and the widest ranges in the industry.
As the direct investor, the Company provides recycling energy integrated
solution covering technology, investment, and operation.

 

Party B: Boxing County Chengli Gas Supply Co., Ltd.

 

Legal Representative: Li Shuxun

 

Boxing County Chengli Gas Supply Co., Ltd. is located in the Industrial Park,
Chunhua Town, Boxing County, Shandong Province, which is mainly engaged in coal
coke production and coal chemical industry.

 

After friendly negotiation between two parties, based on the principle of
equality and autonomy, Party A and Party B reached following items with respect
to the coke dry quenching (CDQ) and CDQ waste heat power generation project.

 

Item One, Investment Construction Projects

1.Construction of CDQ and CDQ recycling economic projects

Construct CDQ system and CDQ waste heat power generation station as a part of of
tamping coke oven with 2 x 60 holes, 5.5 meters and JNDK55-07 of model at Boxing
County Chengli Gas Supply Co., Ltd. The designed total capacity is 25 MW.

 

2.Under the premise of consistent with the CDQ main equipment and main parameter
descriptions, Party A will be in charge of layout, technical performance index
and technical specifications of CDQ system and CDQ waste heat power generation
system; if there is any difference between CDQ main equipment and main
parameters description, Party B will make the decision. Major equipment and
design will be implemented after Party A obtains Party B’s consent. All
requirements, statistics should be scientific, reasonable, and operable.

 

 

 

 



 

 

3.Party A is responsible for the investment in the construction and operation of
CDQ system and CDQ waste heat power generation system project, including design
of the project, equipment selection, equipment procurement and manufacturing,
construction, engineering, installation, formal power generation.

 

Item Two, Operation of Recycling Project

1.After complete of the project construction, Party A shall be responsible for
the operation, maintenance and management of the recycling project. Party A
shall charge Party B energy saving service fee according to the income from CDQ
waste heat power generation station.

 

2.Both Parties jointly determine the territorial boundary line of power
transmission pursing to technical appendix.

 

3.The operation of CDQ system and CDQ waste heat power generation system
includes but is not limited to: equipment maintenance, repair, and update; Party
A will not be responsible for the quality and quantity of the coal coke of CDQ.

 

Item Three, Cost and Operation Target

Party B shall pay Party A energy saving service fee after the construction of
CDQ system and CDQ waste heat power generation system are completed (upon
passing evaluation of the ability of connection to the grid for power
generation).

 

1.The energy saving service fee is paid in the form of electricity fee.

The calculation basis of energy saving service fee is as follows: average
operational time is 8,000 hours per annually; if the annual average operational
time was less than 8,000 hours due to the reasons of Party B, the operational
time is calculated as 8,000 hours per year; if the annual average operational
time was less than 8,000 hours due to the reasons by Party A, the operational
time is calculated based on the actual operational hours.

 

2.If the grid-connected electricity price is adjusted since the execution of
this agreement, the fee shall be calculated as the energy saving service fee
(stipulated in section 1 of Item III ) plus 85% of the price change/adjustment
from the original grid-connected electricity price. The starting day for the
change will be from the date of adjustment by Shandong Provincial Price
Department.

 

3.The amount of power generated shall be calculated based on the indicator of
electricity meter in the power station.

 

4.The settlement date is the first day of the next month. Deducting the dues of
Party A, Party B should pay Party A the energy saving service fee of the last
month before the 15th of each month.

 

 

 

 



 

 

5.Payment method: Wire or transfer.

 

6.The policy rebate, award, and preferential treatment shall be shared by both
Parties. Each party shares 50% of the policy rebate, award, and preferential
treatment. Both Parties share the expenses incurred in the process of the
application for the policy rebate, award, and preferential treatment.

 

Item Four Starting and End Date for Recycling Project and Term

 

1.The date when Party A completes the construction and installation of CDQ
system and CDQ waste heat power generation system and the power generating
system has been in operation and meets the requirements of the design standard
for 72 hours. The Parties agree that date after the recycling project meets the
evaluation requirement as the starting date for the recycling project. From that
date, Party B shall pay the service fees monthly according to the power
generated and Party B shall also pay for the power generated during the 72 hours
testing run period.

 

2.The cooperation model is BO model.

The expected total project cost is 176 million RMB. For the amount of
electricity generated up to 800 million KWH after the project is put into
operation, it shall be charged of the energy saving service fee at 0.40 RMB/KWH.
After 800 million KWH, it shall be charged energy saving service fee with the
rate of 0.20 RMB/KWH.

 

The term of the agreement is 20 years, during which if any main equipment of any
Party stops operation due to technical problem or at the end of its life cycle,
the agreement shall be automatically terminated. In case of that happens, the
Party B will have the full rights to dispose the system of Party A.

 

Item Five Construction and Construction Period of CDQ System and CDQ waste heat
power generation system

 

1.The construction period of the project is 12 months from the execution of
technology agreement. If the project was delayed due to Party A, Party B has
right to dispose the equipment on the construction site after two month past due
date.

 

2.If the project is stalled due to Party B’s reason (including but not limited
its activities that affect daily construction, installation, testing and
safety), the construction period shall be extended accordingly.

 

3.If any party delays the construction without a good reason, which results the
construction of the whole project or part of the project cannot be completed on
schedule, the other party has right to terminate wholly or part of the agreement
and incurred loss will be assumed by the breaching party.

 

 

 

 



 

 

Item Six Raw Material Consumption of the project of CDQ system and CDQ waste
heat power generation system

 

1.All raw materials such as water, electricity consumed in the operation of the
project shall be settled based on the party B’s local price. Party A makes
monthly payment. Party B provides pipeline up to designated boundary line on the
construction site and then Party A will connect water lines and electricity
lines into the site and assumes related expenses.

 

2.The Parties agree that Party B shall provide steady qualified coal coke
production according to the technology agreement which will be used for CDQ
system. Party A guarantees the steady operation of the CDQ and CDQ waste heat
power generating systems.

 

3.Party B shall provide effective assistance to the construction and operation
management of the recycling project.

 

4.The land for CDQ and CDQ waste heat power generation project shall be provided
by Party B to Party A with no charge.

 

Item Seven Meter Confirmation, Management and Maintenance

 

1.The power generation system of Party A has electricity meters. If Party B
wants to separately conduct electricity measurement, the meters shall be
provided by Party B and be responsible for the its maintenance and expenses.

 

2.The selection and maintenance of meters shall not affect the normal operation
of CDQ and CDQ waste heat power generation project.

 

3.Both Parties have right to examine and verify the electricity meters so as to
make sure their accuracy.

 

Item Eight Ownership and Intellectual Property of the Recycling Project

 

1.During the contact period, Party A has the ownership of the CDQ and CDQ waste
heat power generation systems. After the termination of the contact, Party B has
the disposition right to the project.

 

2.The intellectual property of the project belongs to Party A. Without written
consent of Party A, Party B is not allowed to disclose the intellectual property
to the other third party.

 

 

 

 



 

 

Item Nine Quality Assurance

 

1.Party A is responsible for the equipment quality, technical performance, and
construction quality. Party B is responsible for the technical specifications
and energy media quality.

 

2.For the CDQ system and waste heat power generation of CDQ system of Party A,
Party B shall keep the coking and CDQ process functional, and provide necessary
guidance and assistance. Parties shall fully cooperate to ensure the quality of
the project.

 

Item Ten Warrants of Party A

 

Besides responsibilities in this agreement, Party A shall also:

 

1.Keep the power station operating properly and ensure that the electricity
supplied to Party B complies with national safety standards.

 

2.Ensure the safety of its employees during construction and operation.

 

3.Provide reliable technical support and guarantee for the project.

 

4.Responsible for the operation of CDQ system and waste heat power generation
from CDQ system, and bear operation costs.

 

5.Responsible for the design, equipment procurement, construction, installation,
and test and adjustment.

 

Item Eleven Warrants of Party B

 

Besides responsibilities in this agreement, Party B shall also:

 

1.Provide Performance Guarantee Letter to state that Party B will purchase all
electricity generated from the project.

 

2.Responsible for the permits and approvals for operation of the project. Party
A is responsible for the permits, inspection and acceptance of the construction
and Party B provides assistance.

 

3.Purchase all generated electricity from the project.

 

4.Cooperate with Party A's due diligence and provide required documents, and
ensure that provided documents are true and authentic.

 

5.Provide leveled construction site. For details, refer to the Technology
Attachment.

 

 

 

 



 

 

Item Twelve Promises

 

1.Party A and B agree to have long-term cooperation for current and further
recycling energy projects. Party A has priority to develop further recycling
energy projects for Party B.

 

2.If the change or update of industrial process or facility of Party B forces
Party A to change its system, Party A will use new system cost and loss for
replacement as the new system cost to calculate numbers according to Item Three
to continue execute the project.

 

3.From the starting day of the project, Party B must ensure that the coking
system works properly and working hours of the CDQ system must be no less than
8,000 hours/year. Party A must ensure the waste heat power generation system of
CDQ working hours no less than 7,200 hours/year.

 

Item Thirteen Liability for Breach of Agreements

 

1.Unless otherwise agreed, either party cannot change or terminate the agreement
without written consent of the other party except for force majeure. Equipment
of both parties must work properly.

 

2.Party B shall pay Party A the energy saving service fee at the stipulated
time, otherwise:

 

2.1If Party B fails to pay Party A the energy saving service fee by 15th of the
month and the delay is within 60 days, the daily penalty is 0.05% of the overdue
payment.

 

2.2If the delay is over 60 days, it is regarded that Party B has no ability to
perform its payment obligation. Party A can enforce the Performance Guarantee by
Party B to take all project assets. Party B shall pay the actual energy saving
service fees at once and pay Party A losses.

 

3.If any event affects the ability to its continue operation of the Party A or
Party B, such as bankruptcy, going out of business, merging, transferring,
separation or being dissolution, such party must give the other party a written
notice within 30 days and provide documentary evidences. If such party cannot
perform the contractual obligation, the other party suffered from loss could
claim for compensation.

 

4.If the power plant cannot operate properly due to the shutdown of furnaces,
facilities, or valves of Party B and such failure cannot be corrected upon a
written notice from Party A to Party B within two days of occurrence of such
event, Party B shall compensate the actual loss of Party A.

 

 

 

 



 

 

5.If the facilities and power plant cannot operate properly because of the
equipment or human errors of Party A, then upon three consecutive months of the
power generation system cannot reach 65% of its designed capacity, Party A shall
compensate actual loss of Party B.

 

6.Party A shall adjust its maintenance time based on the production schedule of
Party B. If Party A affects the production of Party B, Party A shall compensate
for the loss.

 

7.Party A cannot transfer or mortgage the CDQ and CDQ power generation systems
without the consent of Party B, otherwise it shall be responsible for the
losses.

 

8.The CDQ and CDQ power generation systems shall comply with the national
environmental protection standards. If the environment is polluted during the
operation of the power plant, Party A shall bear the liability.

 

9.If the power generation causes upper level power network, each party shall
bear their own liabilities based on the determination of the upper level power
network operator.

 

Term Fourteen Force Majeure

 

If the project cannot be completed on schedule or supply power normally due to
force majeure, such as war, flood, and earthquake, both parties shall be
partially or fully exempt from their liabilities based on the effects of force
majeure. If any party cannot perform the agreement due to force majeure, the
party shall notify the other party immediately, provide the proof within 15
days, and keep the loss to a minimum with reasonable efforts.

 

Term Fifteen Settlement of Disputes

 

Both parties shall settle all disputes through amicable negotiations. If
negotiations fail, either party could take a legal action to the local people’s
court where Party A is located.

 

Term Sixteen Agreement, Appendix, and Others

 

1.This agreement shall be signed and sealed by legal representatives or
authorized representatives of both parties and take effect from the effective
date.

 

 

 

 



 

 

2.After the agreement is signed, Party A shall complete its due diligence and
provide Party B with the letter of confirmation. Parties shall sign Technical
Appendix within 90 days after the agreement is signed.

 

3.The Technical Appendix and Performance Guarantee are an integral part of the
agreement and have the same legal effect of the agreement.

 

4.The agreement can only be terminated after negotiation and agreement by Party
A and B in writing. When the agreement is terminated, Party A has rights to
dispose all assets of the recycling project.

 

5.As for matters not mentioned herein, Party A and Party B shall sign a
supplemental agreement through negotiation. The supplemental agreement has same
effect to the agreement. If there is any conflicts, the latest supplemental
agreement prevails.

 

The agreement is made in quadruplicate. Each party holds two copies and they
have the same legal effect.

 

Party A: Xi’an Zhonghong New Energy Technology Co., Ltd.

(Seal)

 

Representative:

 

Party B: Boxing Cheng Li Gas Supply Co., Ltd.

(Seal)

 

Representative:

 

 

